Citation Nr: 1130158	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-43 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right knee instability.

2.  Entitlement to an increased evaluation in excess of 10 percent for right knee degenerative arthritis.

3.  Entitlement to a separate compensable evaluation for postoperative scars of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty with the United States Army from August 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an evaluation in excess of 20 percent for residuals of a right lateral and medial meniscectomy.

The Board has recharacterized the issue on appeal, for reasons discussed in detail below.  Further, as the Veteran remains employed, a claim of entitlement to a total disability based on individual unemployability (TDIU) is not inferred.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased evaluation in excess of 10 percent for right knee degenerative arthritis and entitlement to a separate compensable evaluation for scars of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right knee instability and arthritis with functional impairment due to pain, each rated 10 percent disabling, were granted in a March 1988 Board decision effective from May 4, 1987, in connection with the Veteran's initial claim for compensation benefits.

2.  There is no current right knee instability.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 percent for right knee instability as a residual of lateral and medial meniscectomy have not been met.  38 U.S.C.A. §§ 110, 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided below.  The RO sent the Veteran a letter in February 2009 that informed him of the requirements to establish an increased evaluation for a right knee disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The February 2009 letter also notified the Veteran that an effective date would be assigned if the claim were granted.

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A.  VA has obtained VA examinations and treatment records, military personnel records, and service treatment records. 

The Veteran has been afforded an adequate examination on the issue of an increased rating for a right knee instability.  VA provided the Veteran with examinations in March 2009 and November 2009.  At the November 2009 examination, a full history was taken from the Veteran, electronic VA medical records were reviewed, and a complete examination with clinical measures was conducted.  The examiner provided a rationale for the opinions rendered.  Therefore, the Veteran has been afforded an adequate examination on the issue of an increased rating for a right knee disability.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the right knee, this Code is not applicable here.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci, but in this case the criteria associated with those Codes are subsumed by other Codes.  The pain, locking, effusion and general "symptoms" are included in the currently assigned evaluations, as is discussed further below.  Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here.  38 C.F.R. § 4.71a.

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257.

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04, provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

Analysis

The Veteran served on active duty from August 1970 to February 1972.  Service treatment records reflect that while on active duty he sustained tears of the right medial and lateral menisci.  Corrective surgery was required.  

The Veteran filed his initial claim for service connection for a right knee disability in May 1987.  In an August 1987 rating decision, the RO granted service connection for residuals of the meniscectomy, and assigned a 10 percent rating under Code 5257.  Examination showed valgus laxity of the joint and mild limitation of motion. X-rays showed degenerative arthritic changes.

The Veteran appealed the assigned evaluation and, in a March 1988 decision, the Board granted an increased evaluation of 20 percent.  The Board found that the entire right knee disability demonstrated laxity, joint narrowing, and degenerative changes, and that the entire right knee disability was more nearly representative of a moderate degree of disability, and assigned a 20 percent evaluation for all right knee disability.

Although the Board indicated in its Conclusion of Law in the March 1988 decision that the assigned 20 percent evaluation was under Code 5257, for instability and subluxation, the discussion and Findings of Fact clearly indicate that the evaluation considered not only instability, but also limitation of motion due to arthritis.  Evaluations of such fall under Codes 5003 (arthritis), 5260 (limitation of flexion), and 5261 (limitation of extension).  The 20 percent evaluation assigned by the Board in March 1988 was in actuality the assignment of two separate 10 percent evaluations for right knee disability - 10 percent for instability under Code 5257, and 10 percent for arthritis with noncompensable limitation of motion under Code 5003.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.

In considering the propriety of the current evaluations, the Board finds that the current evaluation must be so construed, and the appeal encompasses requests for increased evaluation under both Code 5003 (and motion codes) and Code 5257.  The change in Diagnostic Codes is permissible, as it respects the original grant of service connection and evaluation (residuals of meniscectomy under Code 5257), and does not disturb the protection afforded evaluations in place for 20 years or more.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.951; Murray v. Shinseki, No. 09-0158 (U.S. Vet. App. June 15, 2011).

In December 2008, the Veteran sought treatment at VA hospital for complaints of right knee swelling and pain.  He did not mention, and there is no clinical notation of, instability of the right knee joint.

A VA examination was conducted in March 2009.  The Veteran reported at that time that his knee felt like it was going to give way when he walked downhill.  He experienced daily pain and swelling.  Over the counter medication was used as treatment; he did not use a cane or brace of any sort.  He reported that his knee impairment did not interfere with his work as a truck driver.  On examination, the right knee was visibly swollen and it was tender to palpation bilaterally.  Flexion was to 85 degrees; pain was present at the end of motion.  The joint was stable to testing.  Repetitive use resulted in no additional functional impairment.  An x-ray demonstrated gross hypertrophic degenerative joint disease.  As the examiner failed to provide measurements in all planes of motion, and did not specifically address the presence or absence of weakness, fatigue, incoordination, or lack of endurance, the examination is not adequate for adjudication purposes.

A second VA examination was provided in November 2009.  The examiner reviewed the Veteran's electronic medical records, including the March 2009 examination report and related testing.  The Veteran reported having daily, continuous pain since his initial injury in 1971.  It had progressively worsened; he stated pain was consistently 8 to 10/10, and he complained of significant weakness.  The right knee was stiff at night and in the early morning, and swelling was always present, particularly at night after work.  He reported that the knee felt like it was going to give out when walking, going down hills, or going down stairs.   There had been no episodes of subluxation or dislocation.  Due to pain, the Veteran reported that his activities were limited.  He used over the counter medications for relief to "take the edge off," and at times he used a crutch.  The Veteran did not feel he had flare-ups of symptoms, and instead described increased symptomatology resulting in significant functional impairment of the knee with any activity.  He would wake at night. Could walk three blocks, stand for five to seven minutes, and had difficulty or could not squat or kneel.  He continued to work, but had switched jobs and was still having difficulty with his duties.

Physical examination in March 2009 demonstrated objective signs of pain throughout flexion and extension.  The right knee was swollen and tender.  Movement was guarded due to pain.  Mild weakness was registered as 4+/5 in the right quadriceps, with mild atrophy.  The Veteran's gait was antalgic, but there was no abnormal wear pattern of the shoes.  There was no ankylosis.  Measured range of motion was 0 to 80 degrees flexion, and extension lacked 15 degrees.  Repetitive motion testing could not be accomplished due to pain on motion, and so the examiner could not quantify the additional functional impairment, but he did opine that such was present.  Stability testing was also limited due to complaints of pain with manipulation of the joint; however, the collateral and cruciate ligaments were within normal limits.

Initially, the Board notes that the evaluation under Code 5257 has been in effect for over 20 years.  As such, it may not be reduced in the absence of a showing of fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.  There is no such showing here.

In connection with the current claim, there has been no showing of any instability of the right knee joint.  Physical examination shows the right knee joint to be stable in all planes.  While the Veteran has reported that the knee "feels like" it will give out, he reports no actual instances of such.  In the absence of any showing of instability, a higher, 20 percent evaluation for moderate impairment is clearly not warranted.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate to rate the Veteran's right knee instability.  Ratings in excess of that assigned are provided for greater manifestations of the service-connected right knee instability; however, the evidence reflects that such are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required. 


ORDER

An increased evaluation in excess of 10 percent for right knee instability as a residual of lateral and medial meniscectomy is denied.


REMAND

Remand is required for further development consistent with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Arthritis and Limitation of Motion

At the November 2009 VA examination, the examiner noted progression of the Veteran's limitation of motion of the right knee in both flexion and extension.  As was discussed above, it is permissible to assign separate ratings for each such impairment, as the criteria for each plane of movement are separate and distinct.  For this reason, a full and complete description of the degree of functional impairment of right knee, including measures of limitation of motion, is required.

The November 2009 examination does not, unfortunately, provide such measures of limitation of motion and functional impairment; therefore, the examination report is not adequate for evaluation purposes.  The November 2009 VA examiner concluded that there is additional functional impairment of the right knee due to pain, weakness, fatigue, lack of endurance, and incoordination, particularly with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the examiner also wrote that repetitive motion testing could not be accomplished due to guarding and pain.  He offers no quantification of any estimates of additional functional impairment in flexion or extension.  The Board has no basis on which to estimate the actual degree of functional impairment under the DeLuca factors, or even to ascertain whether such testing was performed.  Remand is required for clarification.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Scars

The March 2009 VA examiner indicated the presence of several tender scars on the right knee.  The November 2009 examiner made no mention of such.  Although the relationship of the scars to surgery on the service-connected right knee disability is apparent, it remains unclear whether any compensable evaluation may be warranted for such.  A Veteran is entitled to separate evaluations for all separate and distinct manifestations of disability, as reflected independently affected body systems.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Remand is required for current findings reflecting the symptomatology attributable to the right knee scars.

Accordingly, the issues of increased evaluation for right knee arthritis and separate compensable evaluation for post-operative scars of the right knee are REMANDED for the following action:

1.  Schedule the Veteran for a VA Joints examination.  The examiner should fully describe all current manifestations of the right knee disability.  In describing impairment of flexion and extension, if any, the examiner should accomplish repetitive motion testing if possible.   The examiner should provide an estimate, in degrees, of the additional functional impairment of the right knee in flexion and in extension due to factors such as pain, weakness, fatigue, lack of endurance, and incoordination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA Scars examination.  The examiner should identify all scars of the right knee related to the service-connected mensical tears and subsequent surgeries.  The scars should be fully described with regard to size, intrinsic tenderness, and relationship to functional impairment of the joint.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issues of increased evaluation for right knee arthritis and separate compensable evaluation for post-operative scars of the right knee.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


